Mr. Justice McSurely delivered the opinion of the court. 2. Bankruptcy, § 35* — when agent purchasing property from receiver deemed to have notice of rights of third person. One who, as agent for another, purchases property from a receiver in bankruptcy, listed in the receiver’s inventory as property alleged to belong to third persons, must be deemed to have notice that the property belongs to one making claim thereto in bankruptcy proceedings. 3. Principal and agent, § 200* — when notice to agent is notice to principal. Notice to an agent of the rights of a third person in property purchased for the principal from a receiver in bankruptcy is notice to the principal. 4. Bankruptcy, § 30* — what is effect of sale "by receiver of property not owned by bankrupt. Where a bankrupt has no title to personal property, a sale by the receiver in bankruptcy does not deprive the owner of any right thereto. 5. Trover and conversion, § 3* — what constitutes joint conversion of property purchased from receiver in bankruptcy. Where a receiver in bankruptcy sells personal property belonging to another as property of the bankrupt to the agent of another person, and the principal refuses to deliver the property, on demand, there is a joint conversion, rendering the receiver, agent and principal jointly liable.